 1                                                             The Honorable James L. Robart
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 6
                                        AT SEATTLE
 7
       UNITED STATES OF AMERICA,                      NO. CR18-162JLR
 8
                                Plaintiff,
 9                                                    ORDER TO SEAL
                                                      GOVERNMENT’S OPPOSITION
10
                           v.                         TO DEFENDANT’S MOTION TO
11                                                    SUPPRESS EVIDENCE AND
                                                      EXHIBITS
12     HANY VELETANLIC,
13                              Defendant.
14
15
             Based upon the motion of the United States, and the representations made therein,
16
     and based on the other records and files in this matter, and good cause having been shown:
17
             IT IS HEREBY ORDERED the Government’s Opposition to Defendant’s Motion
18
     to Suppress Evidence and Exhibits shall be sealed.
19
             DATED this 25th day of January, 2019.
20
21
22
23
                                                      A
                                                      JAMES L. ROBART
24                                                    United States District Judge
     Presented by:
25
26 /s/ Matthew Diggs
   MATTHEW DIGGS
27 Assistant United States Attorney
28                                                                       UNITED STATES ATTORNEY
      Order to Seal
                                                                           700 STEWART STREET, SUITE
      U.S. v. Hany Veletanlic/CR18-162JLR - 1
                                                                                      5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
